UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6001


TIMOTHY SYKES

             Plaintiff - Appellant

v.

MOHAMMAD MOTAMED, Food Service Director; ANITA OWUSU, Food
Service Assistant Director; DANIEL AIKENS, Food Supervisor

             Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-01194-LMB-JFA)


Submitted: April 25, 2019                                         Decided: April 30, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Timothy Sykes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Timothy Sykes appeals the district court’s order dismissing without prejudice his

42 U.S.C. § 1983 (2012) complaint for failure to apprise the court of his change in

address. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Sykes v. Motamed, No. 1:18-cv-01194-

LMB-JFA (E.D. Va. Dec. 10, 2018).         We deny Sykes’ motion for appointment of

counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2